By Judge J. Robert Stump
The court has reviewed the above file pleadings, contract at issue, counsel oral arguments and written briefs and makes the following findings of fact and conclusions of law.
Plaintiff and defendant are the unmarried natural parents of the child, Nicholas G. Murphy. By written contract between the parties, father agreed to pay and paid mother a lump sum payment of $7,500.00 for past, present, and future child support until the child reaches the age of eighteen. Subsequently, mother received $2,718.00 ADC payments, which, aft» court action, were reimbursed to the state by father.
Father now sues mother for breach of contract. Mother has filed a motion for summary judgment claiming the contract on which father relies is void as against public policy.
This court agrees with mother. See Va. Code § 20-61 and Kelley v. Kelley, 248 Va. 295, 299 (1994), “the rights of children to support and maintenance .... cannot be impinged by contract, and any contract purporting to do so is facially illegal and void;” “the challenged provision of the agreement is null and void because it is violative of clearly established law,” at 298; “parents cannot contract away their children’s rights to support....” at 298.
The motion for summary judgment is sustained. Counsel for mother shall prepare a final order for entry dismissing this case.